Citation Nr: 1224343	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to service-connected right knee disabilities.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to August 9, 2010, and in excess of 30 percent for the period beginning October 1, 2011, for right knee arthritis status post total knee arthroplasty (TKA).  

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

During the pendency of this appeal, the Veteran underwent a right TKA as a result of his service-connected right knee arthritis.  Based on this fact, the Veteran was afforded a schedular 100 percent disability rating following surgery for the period from August 9, 2010, through September 30, 2011, as required by 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Also in accordance with the rating schedule, effective October 1, 2011, the Veteran was reduced to 30 percent.  Therefore, the Board has limited its consideration accordingly.

The Board notes that the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities was raised by the record.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.       

The issues of entitlement to service connection for a psychiatric disability and of entitlement to an increased disability rating for right knee instability are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  At his April 3, 2012, Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for a left knee disability, the Veteran withdrew this appeal.  

2.  For the period prior to August 9, 2010, the Veteran's right knee arthritis was manifested by flexion limited to, at worst, 75 degrees and painful motion.

3.  For the period beginning October 1, 2011, the Veteran's right knee arthritis, status post TKA, has been manifested by intermediate degrees of residual weakness, pain, and limitation of motion due to such symptoms as limitation of flexion to 90 degrees and interference with sitting, standing, and weight-bearing. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for a left knee disability by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for the period prior to August 9, 2010, for right knee arthritis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  The criteria for a disability rating in excess of 30 percent for the period beginning October 1, 2011, for right knee arthritis, status post TKA, have not been met or approximated.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Dismissal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  



Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Dismissal

The record reflects that the Veteran filed a timely notice of disagreement with the 10 percent disability rating assigned for a left knee disability in the December 2009 rating decision.  In October 2010, the Veteran perfected his appeal with the submission of a timely Substantive Appeal following the statement of the case.  

At his April 2012 Board hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial increased disability rating for a left knee disability.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.




Evaluation of Right Knee Arthritis, Status Post TKA

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In August 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his right knee disability had gotten progressively worse since onset.  He reported that he experienced knee pain, for which he took Tylenol with only fair relief.  He also reported that he used an ace bandage and was even measured for a fitted wrap around knee brace at the VA Medical Center.  The Veteran reported that he could stand for an hour at a time and walk 1/2 mile before having to sit down and rest.  The Veteran reported that his knee pain was a 6-7 out of 9 in intensity.  He reported experiencing giving way, pain, stiffness, weakness, repeated effusions, and swelling.  He denied deformity, instability, incoordination, decreased speed of joint, and episodes of dislocation or subluxation.  The Veteran reported that he experienced painful flare-ups weekly that were moderate in severity.  He reported that the flare-ups lasted for hours at a time and were usually caused by excessive walking while at work.  He reported that the flare-ups were alleviated by rest and Tylenol.  He reported that the flare-ups caused an increased functional limitation of approximately 40-50 percent.  The Veteran denied experiencing any incapacitating episodes.  

Upon physical examination, it was noted that the Veteran's right knee disability affected his gait, in that he favored his right leg.  There was also evidence of abnormal weight bearing, in that there was abnormal shoe wear pattern evident.  There was tenderness and deformity upon examination of the right knee.  The right knee bowed out.  There were no bumps consistent with Osgood-Schlatter's disease or masses behind the knee.  There were clicks and snaps in the right knee.  There was no grinding, instability, patellar abnormality, locking, effusion, or dislocation.  The meniscus was reported to be surgically absent.  McMurray's test was negative.  There were no abnormal tendons or bursae.  There were no other abnormalities noted.  Right knee flexion was to 130 degrees and there was no ankylosis noted.  X-rays of the right knee showed fairly severe disease.  The examiner diagnosed severe arthritis of the right knee.  The examiner reported that the disability would have significant effects on the Veteran's occupational activities, in that he had decreased strength in the right leg.  The examiner also reported that the disability would have a mild effect on the Veteran's ability to do chores, shop, and participate in recreational activities; and that the disability would have a moderate effect on the Veteran's ability to exercise and play sports.  The examiner reported that the Veteran would be able to perform both moderate physical and sedentary employment.  

On August 9, 2010, the Veteran underwent a right TKA at the VA Medical Center.  

In August 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that the pain had improved some, but that he still had limited flexion and difficulty getting out of cars and getting up from chairs.  The Veteran denied experiencing painful flare-ups.  

Upon physical examination, the Veteran was found to have flexion to 90 degrees and extension to 0 degrees in the right knee.  There was no objective evidence of pain on motion noted.  The Veteran did not have any additional functional limitation as a result of repetitive motion.  The examiner noted that the Veteran had functional impairment of the right knee in the form of less movement than normal and interference with sitting, standing, and weight-bearing.  There was no pain or tenderness to palpation of the joint line of soft tissue of the right knee.  Muscle strength testing in the right leg was normal.  The examiner was unable to test whether the Veteran had right knee instability.  The examiner noted that the Veteran had experienced intermediate degrees of residual weakness, pain, and limitation of motion since his August 2010 right TKA.  The Veteran was noted to have a residual surgical scar on his right knee; however, it was not noted to be painful or in excess of 39 square centimeters.  The Veteran was noted to use a cane for support, but that it was not solely due to his right knee disability since he used the cane prior to his right TKA surgical procedure.  The examiner noted that the Veteran's right knee disability affected his occupation in that he had been a housekeeper at a hotel, but had to stop working approximately two years ago as a result of an inability to do the amount of walking required of him.            

A review of the record shows that the Veteran receives treatment for his right knee disability at the VA Medical Center.  A review of the treatment notes of record prior to his August 2010 right TKA, the Veteran routinely complained of right knee pain.  He was prescribed medication and issued a knee brace for treatment.  In a May 2010 treatment note, the Veteran was noted to have patellar pain, mild swelling, and flexion to 90 degrees.  There are no VA Medical Center treatment notes of record documenting treatment for the Veteran's right knee disability subsequent to his August 2010 right TKA.  

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for the period prior to August 9, 2010, for right knee arthritis.  In this regard, the Board notes that upon VA examination, the Veteran's range of motion of his right knee was 0-130 degrees.  The Veteran did report that he had a 40-50 percent loss of functional impairment during his weekly flare-ups, meaning that his range of motion would be, at worst, approximately 0-75 degrees during a flare-up.  Additionally, the Veteran was noted to have range of motion of 0-90 degrees in a May 2010 treatment note, just prior to his TKA.  There is no indication from the record that the Veteran's right knee flexion has ever been limited to 30 degrees or less, or that his right knee extension was limited to 15 degrees.  Therefore, a higher disability rating is not warranted for this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5258 for this period.  However, there is no evidence that the Veteran experienced dislocated semilunar cartilage with frequent episodes of locking or effusion.  The VA examiner also reported that there was no evidence of locking or effusion in the right knee.  Therefore, a separate evaluation under Diagnostic Code 5258 for either knee is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Codes 5258.  As the Veteran has already been assigned a 10 percent evaluation for his right knee based on painful motion, an additional evaluation under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14 . 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5259 for this period.  However, the Board notes that there is no evidence that the Veteran has had cartilage removed from his right knee.  Therefore, a separate evaluation under Diagnostic Code 5259 is not warranted for his right knee. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263 for this period. However, the Board notes that there is no objective evidence of genu recurvatum in his right knee.  Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted.

Additionally, the Board notes that entitlement to an increased disability rating specifically for right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is a separate issue on appeal and, as noted above, is addressed in the remand following the order section of this decision.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for the period beginning October 1, 2011, for right knee arthritis status post TKA.  In this regard, the Board notes that the Veteran is noted to have limitation of motion, with flexion to 90 degrees, and difficulty getting out of cars and getting up from chairs.  However, the Veteran reported that his pain had decreased since his surgery and he denied experiencing painful flare-ups.  Further, the VA examiner reported that there was no objective evidence of pain on motion and the Veteran did not experience additional functional limitation on repetition.  There is no evidence of record that the Veteran has experienced chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran had intermediate degrees of residual weakness, pain, and limitation of motion.  Additionally, it was noted that the Veteran used a cane for assistance with ambulation; however, the VA examiner reported that it was not due solely to his right knee disability as he had used the cane prior to his right TKA.  Therefore, a higher disability rating is not warranted for this period.

The Board notes that the Veteran's complaints of pain have been taken into consideration in this decision.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the period prior to August 9, 2010, and in excess of 30 percent for the period beginning October 1, 2011, for the functional impairment of the Veteran's right knee arthritis, status post TKA.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his right knee disability, before or after his right TKA in August 2010.  Additionally, while it has been noted in the file that the Veteran is not able to work because of his right knee disability, the Veteran is service-connected for several disabilities and there is no evidence indicating that he is unemployable solely because of his right knee disability.  Therefore, as noted above, the issue of entitlement to TDIU has been referred to the AOJ for the appropriate action.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

The appeal of entitlement to an initial disability rating in excess of 10 percent for a left knee disability is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for the period prior to August 9, 2010, and in excess of 30 percent for the period beginning October 1, 2011, for right knee arthritis status post TKA is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for depression, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In light of the Court's decision and evidence of record showing that the Veteran filed a claim of entitlement to service connection for depression, but has been diagnosed with several different psychiatric disabilities, the Board will construe the Veteran's claim as one for service connection for a psychiatric disability, to include depression.

In November 2009, the Veteran was afforded a VA psychiatric examination.  At that time, the VA examiner diagnosed alcohol dependence and substance induced mood disorder.  The examiner opined that the Veteran's depression was not caused by or a result of his service-connected right knee disability.  However, the VA examiner failed to address whether the Veteran's depression was aggravated by his service-connected right knee disability.  

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As the VA examiner failed to address whether the Veteran's service-connected right knee disability aggravated his depression, this opinion is inadequate to serve as the basis of a denial of entitlement to service connection.  

In a December 2011 private psychiatric evaluation report, the Veteran's private psychologist reported that the Veteran had recurrent major depressive disorder, cognitive disorder, and primary insomnia.  The psychologist reported that the Veteran had been mistreated, abused, neglected, and rejected by his father while a young child and as a result, developed a detached and alienated attitude toward others which was greatly exacerbated by his experiences during boot camp and active service.  The psychologist reported that it was easy to see that the proximate cause of the Veteran's acute mental disorders clearly began as soon as boot camp. 

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

The statement that the Veteran's boot camp exacerbated a mental health problem that existed prior to his active service and the statement that the Veteran's mental health problems clearly began in boot camp are inconsistent with one another.  Additionally, the examiner failed to clearly state whether the Veteran's psychiatric disability pre-existed his active service.  Therefore, the opinion that the Veteran's mental health difficulties began in boot camp cannot be used as the basis for a grant of entitlement to service connection.  

In a May 2012 psychiatric evaluation by another private psychologist, the Veteran was noted to have depressive disorder and a history of polysubstance abuse.  A review of this report shows that the examiner did not clearly opine as to whether the Veteran's mental health problems were etiologically related to his active service or whether they were caused or chronically worsened by any of his service-connected disabilities.    

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the nature and etiology of any currently present psychiatric disability.  

With regard to the Veteran's claim of entitlement to an increased disability rating for right knee instability, the Board notes that the Veteran was afforded a VA examination in August 2011.  A review of the examination report shows that the VA examiner failed to test for instability.  The examiner failed to indicate why instability was not tested at the examination.  Therefore, this examination is inadequate for adjudication purposes.

The Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected right knee instability.  

Additionally, current treatment notes should be obtained before a decision is rendered with regard to these issues.  

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

3. Then, the Veteran should be afforded a VA examination by a physician or psychologist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based upon the examination results and a review of the record, the examiner should provide an opinion concerning whether any currently present psychiatric disability clearly and unmistakably existed prior to the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.  

The examiner should also provide an opinion with respect to any currently present psychiatric disability that did not clearly and unmistakably exist prior to the Veteran's active service as to whether it is as likely as not (50 percent or better probability) that it is etiologically related to the Veteran's active service, or was caused or chronically worsened by any of the Veteran's service-connected disabilities.  

The supporting rationale for all opinions expressed must be provided.  

4. The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected right knee instability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.  

5. The RO should confirm that any medical opinions and examination reports provided comport with this remand and undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


